Citation Nr: 1411938	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-30 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to an increased rating for hiatal hernia with gastroesophageal reflux disease (GERD), currently evaluated as 10-percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active service from March 1963 to March 1983. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which, in pertinent part, re-characterized the Veteran's hiatal hernia as a hiatal hernia with GERD and continued a 10-percent rating.

In additional to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

The Board remanded the case in April 2012 for additional development.


FINDINGS OF FACT

1.  The Appeals Management Center (AMC) in Washington, DC, completed the additional development directed in the April 2012 Board remand.

2.  The preponderance of the evidence shows the Veteran's hiatal hernia with GERD symptoms are not such as to be productive of considerable impairment of health. 


CONCLUSION OF LAW

The requirements for an evaluation higher than 10 percent for hiatal hernia with GERD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.114, Diagnostic Code (DC) 7346 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision on appeal,  VA notified the Veteran in May 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  The May 2008 letter was time- and content-compliant.  See 38 C.F.R. § 3.159(b)(1); see also  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's VA and non-VA treatment records have been obtained and added to the claims file.  In his May 2012 response to the RO request for additional records pursuant to the Board remand, the Veteran advised he had not sought any treatment since May 2011.  Hence, there were no additional medical records to be obtained.  As just noted, the Board remanded for another examination which was conducted in September 2012.

The Board acknowledges the Veteran's representative's assertion in the January 2014 Informal Hearing Presentation that the examiner who conducted the September 2012 examination did not fully comply with the Board's remand directions; and, thus, another remand is indicated.  See Stegall v. West, 11 Vet. App. 268 (1998).  For the reasons set forth in detail later in this decision, the Board rejects the assertion and finds the examination was adequate for review purposes.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Although the primary concern is the present level of disability, Francisco v. Brown, 7 Vet. App. 55 (1994), the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hence, the Veteran is entitled to a staged rating where indicated by the evidence.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

VA received the Veteran's current claim for an increased rating in February 2008.   VA outpatient records of February 2005 note reports of stomach cramping, abdominal bloating twice over the prior six months, and emesis on occasion.  In May 2005, the Veteran reported no complaints, and his physical examination was normal.  His outpatient records reflect other disorders were the focus of his periodic treatment, such as hypertension, a cervical spine disorder, and clinical pre-diabetes mellitus.  This was the historical state of his hiatal hernia disability at the time VA received his February 2008 increased rating claim.

Although the February 2009 rating decision added GERD to the Veteran's service-connected symptomatology, the RO continued to rate the disability under DC 7346.  See 38 C.F.R. § 4.114.  The rating criteria provide that ratings under DCs 7301 through 7329, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  The evidence discussed below reflects that DC 7346 reflects the dominant disability picture.

Under DC 7346, a 10-percent rating is warranted where there are two or more of the symptoms listed in the criteria for the 30-percent rating of less severity.  A 30- percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  A 60-percent evaluation is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.

The overall state of the evidence of record reduces the Veteran's appeal to whether his gastrointestinal (GI) disability is productive of considerable impairment of health.  See 38 C.F.R. § 4.114, DC 7346.

At the September 2008 VA examination, the Veteran reported that his hiatal hernia had been controlled with dietary discretion and by not eating large meals or within an hour or two, at a minimum, before bedtime.  An upper GI series was positive for minimal reflux when he was given liquids and rolled from side to side on the examination table under fluoroscopy.  No other significant defects were noted.  Physical examination of the abdomen was benign.  The examiner diagnosed minimal/mild GERD, well controlled with dietary discretion and without evidence of esophageal erosion, ulceration, hiatal hernia or other disease.

Upon receipt of the examination report, as noted earlier in the Introduction, the RO continued the Veteran's 10-percent rating for a gastrointestinal disability.  The February 2009 rating decision notes that the RO only considered the September 2008 examination report.  No outpatient treatment records, VA or non-VA, were considered.

In his February 2010 Notice of Disagreement, the Veteran acknowledged the preventive measures he practiced, as noted in the September 2008 examination report.  He added, however, that he had continued to take over-the-counter tablets three or more times weekly to control his reflux and heartburn.  The Veteran asserted further that he had developed difficulty swallowing larger pills, and-which was the case when he was first diagnosed, he gagged if he bent over, which brought up liquids and caused heartburn.  He added that, when he did vomit, it felt as if his stomach came out through his chest.  The Veteran noted that others who had witnessed such episodes were concerned with his well-being.

The Veteran then noted treatment he had received in June 2009 at the military treatment facility where he received his care.  The entry noted the Veteran's complaints of heartburn two to three times a week.  He denied nausea, vomiting or abdominal pain.  The Veteran also reported bright red blood from his rectum, which the entry and other records related to another disorder.  Examination of the abdomen was normal.  The examiner prescribed Omeprazole 20 mg.  In December 2009, the Veteran reported heartburn and increased reflux, and he requested an increase in the dosage of the medication.  No remarkable physical findings are noted, and the examiner increased the dosage from one to two 20-mg tablets when taken.  The Veteran also submitted lay statements from his wife and a friend which described the symptoms and discomfort they had observed in the Veteran.

The RO arranged another examination.  At the December 2010 fee-basis examination the Veteran reported dysphagia, heartburn, epigastric pain, scapular pain, reflux and regurgitation of stomach contents, and nausea and vomiting.  He denied arm pain, hematemesis or passing tarry black stools.  He reported that the symptoms occurred constantly, and he took 40 mg Omeprazole daily.

Physical examination of the abdomen revealed no striae on the abdominal wall, no distension of superficial veins, no ostomy, or tender to abdomen or flank to palpation.  There was no palpable mass, splenomegaly, ascites, ventrial hernia, liver enlargement, or aortic aneurysm.  The examiner noted there was no change to the diagnosis of record and that the Veteran's condition was quiescent.

In the April 2012 remand, the Board noted the term "quiescent" denotes "inactive."  One of the bases for the remand was to clarify the examiner's description of the Veteran's disorder as quiescent, which was inconsistent with the Veteran's lay report of his symptoms as noted in the examination report and his non-VA treatment records.

The Board acknowledges the Veteran is competent to testify as to the GI symptoms he experiences.  See 38 C.F.R. § 3.159(a)(2).  Further, DC 7346 envisions consideration of such lay reports, as symptoms such as recurrent epigastric distress, dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation would not necessarily appear during an examination or treatment lasting a limited period of time.  In light of these factors, the evidence of record clearly shows an increase in the Veteran's symptomatology after the September 2008 examination, as of the date of his NOD, which was when he first reported it to VA.

The Board discerns no reason to doubt the veracity of the Veteran's lay reports.  Nonetheless, while his symptoms-per his reports and the non-VA records, had clearly increased, the evidence of record does not show or approximate productive of considerable impairment of health.  (Emphasis added).  Private records in 2009 indicate that there was no generalized pain or fatigue, and no recent weight loss.  Further, his laboratory results did not reveal any anemia.  A June 2010 entry in the non-VA records notes the Veteran's GERD was well controlled.  At his screening, the Veteran reported his overall feeling was good, and he was in no general distress.  There was no notation of anemia or other complication.

Although the evidence of record indicates that the Veteran's GERD was active or symptomatic in December 2010, contrary to the examiner's description of it as quiescent, the fee-basis examination report reflects the examiner noted the Veteran's CBC results were within normal limits.  The examiner noted that while some unspecified insignificant abnormalities were noted, the Veteran's hemoglobin and hematocrit levels were within normal limits.  The examiner noted further that the Veteran's disorder did not impact his usual occupation or activities of daily living.  Thus, though the evidence, in the form of the Veteran's reported symptoms at the 2010 examination essentially included all of the physical symptoms listed in the 30-percent rating criteria except for arm pain, the Board is constrained to find the totality of the evidence of record shows the Veteran's symptoms were not productive of considerable impairment of his health, as the medical evidence shows his overall state of health was good.  Consequently, the Board finds the Veteran's hiatal hernia/GERD continued to more nearly approximate the assigned 10-percent rating through the date of the December 2010 examination.  38 C.F.R. §§ 4.10, 4.114, DC 7346.

The September 2012 VA examination report reflects the examiner conducted a review of the claims file as part of the examination, and the examiner noted the history of the Veteran's disability as noted in the medical records.  The examiner noted the Veteran's continuous need for medication.  The examiner noted the Veteran's condition included infrequent episodes of epigastric distress, and he did not manifest esophageal stricture or spasm of esophagus.  The examiner also noted a May 2011 endoscopy revealed a HH, normal stomach, normal examined duodenum, and no endoscopic esophageal abnormality to explain the Veteran's dysphagia, irregular z line with negative biopsy.  The September 2008 upper GI series was also noted.  The examination report notes December 2010 laboratory results showed hemoglobin of 14.1, and hematocrit of 41.2.  The examiner did not indicate in the examination report that the Veteran had anemia or weight loss.

In light of the objective findings on clinical examination, the Board finds the evidence of record continued to show the Veteran's hiatal hernia/GERD is not productive of considerable impairment of health; thus, his disability continued to more nearly approximate the assigned 10-percent rating.  38 C.F.R. §§ 4.10, 4.114, DC 7346.

The Board now addresses the assertions in the Informal Hearing Presentation.  The April 2012 Board remand directed an assessment of the impact of the Veteran's hiatal hernia/GERD on his vocational pursuits.  The Veteran's representative asserts that although the examiner at the September 2012 examination noted the "Veteran's hiatal hernia with GERD impacts his ability to work, he failed to discuss exactly how his vocational pursuits are impacted."

The Board finds the representative's assertion is erroneous.  In paragraph 8 of the examination report, which is for remarks, the examiner noted the Veteran had retired from the [hunting] guide business in 2005, work he had performed from his retirement from active service in 1983.  The examiner noted further in the examination report that the Veteran's reflux started many years after the hiatal hernia was diagnosed, and he noted the Veteran's history of significant alcohol intake and spicy food as well as non-steroid anti-inflammatory drugs.  The examiner noted the Veteran's heartburn resolved with decreased use of alcohol and spicy food.  The examiner noted that the Veteran started proton pump inhibitor medication in 2009, he retired from work as a guide in 2005; and, there was no indication the Veteran's hiatal hernia and GERD interfered with working.  Hence, the Board finds the examiner did in fact address the occupational impact of the Veteran's hiatal hernia and GERD.

The Board notes the September 2008 examination report notes the Veteran reported that he worked part time at an animal hospital owned by his daughter and son-in-law, he had no problems with that work, and he had not lost any work time during the prior year due to sickness.  He also denied any impact with his activities of daily living.

The representative also asserted that the 2012 examination was inadequate because the examiner relied on the May 2011 endoscopy rather than ordering more current diagnostic tests.  The Board rejects this assertion for two reasons: 1) in the absence of evidence to the contrary, the Board infers the examiner was medically competent to determine when additional diagnostic tests were indicated.  The Board infers further that, based on the Veteran's reported history and the objective findings on clinical examination, the examiner deemed diagnostic tests medically unnecessary; and, 2) There is no evidence that the representative has medical training.  Hence, the asserted need for diagnostic testing is speculative, as the evidence in the claims file does not contradict the examiner's findings and opinion.  In light of these factors, the Board finds no deficiency in the April 2012 examination.

In his July 2010 Substantive Appeal (VA Form 9), the Veteran asserted that he met the criteria for productive of considerable impairment of health because he still manifested the other symptoms of heartburn, etc., despite all of his efforts to minimize the impact.  In short, he asserted he met the 30-percent criteria because the hiatal hernia/GERD symptoms will always be with him.  While the Board acknowledges, and sympathizes with, the Veteran's sentiments, the fact he will always experience symptoms does not meet the criteria of productive of considerable impairment of health.

As discussed earlier in this opinion, the medical evidence of record notes the absence of anemia, weight loss, or other adverse impact on the Veteran's general health.  Consequently, the weight of the evidence reflects that the Veteran's GERD symptoms more nearly approximate the criteria for a 10-percent rating, and it has manifested at that rate throughout the entire rating period on appeal.  38 C.F.R. §§ 4.1, 4.10, 4.114, DC 7346.

Extraschedular consideration

Consideration of referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion earlier in this decision reflects the symptoms of the Veteran's disability were contemplated by the applicable rating criteria, as the Board was able to compare the Veteran's symptoms to the relevant criteria listed in DC 7346.  This means the Veteran's HH with GERD does not manifest with an exceptional disability picture.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Therefore, referral for consideration of an extraschedular evaluation is not warranted in this case. 38 C.F.R. § 3.321(b)(1).  The assigned 10-percent rating compensates the Veteran for the impairment of earning impairment to the extent practical.  38 C.F.R. § 4.1.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).

ORDER

Entitlement to an increased rating for hiatal hernia with GERD is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


